DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
On page 7 of the Applicant’s Response, Applicant argues that a prima facie case was not made for Double Patenting. Applicant cites MPEP 804 on Double Patenting, “Nonstatuatory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness.” Applicant asserts that no such determination was made and a prima facie case of obviousness was not presented as required 37CFR1.104.

The Examiner respectfully disagrees because MPEP 1504.06 Section II states:
“A nonstatutory double patenting rejection applies to claims directed to the same inventive concept but with different appearances or differing scope that are patentably indistinct from each other. Nonstatutory categories of double patenting rejections which are not the "same invention" type may be overcome by the submission of a terminal disclaimer.
In determining whether a nonstatutory double patenting rejection is appropriate, the examiner must compare the overall appearance of the claimed design in the application with the overall appearance of the claimed design in the conflicting application or patent. The claim in the patent or conflicting application must be considered as a whole, i.e., the elements of the claimed design of the reference are not considered individually as they may be when establishing a prima facie case of anticipation under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103. See MPEP § 804, subsection II.B. (information on the analysis for nonstatutory double patenting rejections). For example, in an obviousness analysis, after the factual inquiries mandated under Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), have been made (as with a rejection under 35 U.S.C. 103, the examiner must then determine whether the results of the inquiries support a conclusion nonstatutory double patenting. To establish nonstatutory double patenting under an obviousness analysis: (A) the conflicting design claims must have overall appearances with basically the same design characteristics; and (B) the differences between the two designs must be insufficient to patentably distinguish one design from the other. Differences may be considered patentably insufficient when they are de minimis or obvious to a designer of ordinary skill in the art. While the conflicting application or patent (if less than a year older than the application) used to establish nonstatutory double patenting is not considered "prior art," the principle involved is basically the same. See In re Zickendraht, 319 F.2d 225, 138 USPQ 22 (CCPA 1963)(see concurring opinion of Judge Rich). 
In determining whether to make a nonstatutory double patenting rejection between designs having differing scope, the examiner should compare the reference claim with the application claim. A rejection is appropriate if:
(A) The difference in scope is minor and patentably indistinct between the claims being compared; 
(B) Patent protection for the design, fully disclosed in and covered by the claim of the reference, would be extended by the allowance of the claim in the later filed application; and 
(C) No terminal disclaimer has been filed.”  

In this case, the Examiner used a comparison chart to note the similarities between exemplary instant application claim 1 and Pat. 10,609,438 claim 14. The comparison chart (see below) provides a clear correspondence between the reference claim and with the application claim. The difference in scope is minor and patentably indistinct between the claims being compared. Further still, Applicant has not presented any arguments how the claims in the instant application are patentably distinct from the claims in Pat. 10,609,438. Lastly, no terminal disclaimer has been submitted to overcome the double patenting rejection.  Although the claims include slight differences, the claimed features are not patentable distinguishable. Therefore, the double patenting rejection of claims 1, 12, 17 is maintained. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 12, 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14-15 of U.S. Patent No. 10,609,438. Although the claims at issue are not identical, they are not patentably distinct from each other. For 
Instant Application Claim 1
Pat. 10,609,438 Claim 14
An apparatus, comprising: a processor; a memory device accessible by the processor; a transceiver; and
An apparatus, comprising: a memory device;  a processor;  a transceiver;
circuitry to selectively communicate with one or more sensors within a link range of the transceiver and to selectively communicate with an at-home user device located at a location different from a location of the apparatus,
and circuitry to communicate with an at-home user 
device located at a location different from that of said apparatus, wherein 
said memory device stores instructions to permit said apparatus to establish a 
communication with said at-home user device and to establish and maintain an ad 
hoc network of sensors within a vicinity of said apparatus
wherein the memory device stores instructions to permit the apparatus to selectively serve as an on-the-go user device that establishes and maintains a wireless ad hoc network with the one or more sensors located within the link range of the transceiver,
wherein said ad hoc network is established and maintained by said transceiver receiving a command from said processor to generate and transmit a 
signal via said antenna to invite sensors within the link range
data from the sensors of the wireless ad hoc network providing data for consumption by 

vicinity of said plurality of sensors forming said ad hoc network.


Since claim 1 in the instant application is a broader recitation of claim 14 in Pat. 10,609,438 it would have been obvious to modify claim 14 in Pat. 10,609,438 to get claim 1 in the instant application.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALEXANDER Q HUERTA/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        March 26, 2021